IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


STATE FARM MUTUAL AUTOMOBILE           : No. 69 EAL 2015
INSURANCE COMPANY,                     :
                                       :
                  Respondent           : Petition for Allowance of Appeal from the
                                       : Order of the Superior Court
                                       :
           v.                          :
                                       :
                                       :
BARISHA DILL,                          :
                                       :
                  Petitioner           :


                                    ORDER


PER CURIAM

     AND NOW, this 20th day of May, 2015, the Petition for Allowance of Appeal is

DENIED.